AFFIRM; Opinion issued October 10, 2012




                                                 In The
                                    Qnitrt øf Apjna1s
                           fiftI! 1i&trirt uf cxa tt Ia11wi
                                         No. 05-11-01172-CR


                               ERV1N JEFFREY JONES, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee


                           On Appeal from the Criminal District Court
                                     Dallas County, Texas
                              Trial Court Cause No. F09-73020-H


                               MEMORANDUM OPINION
                    Befire Chief Justice Wright and Justices Bridges and Myers
                                 Opinion By Chief Justice Wright

        Ervin Jeffrey Jones waived a jury and pleaded guilty to assault involving family violence.

with two prior assault-family violence convictions. See TEx. PENAL CODE ANN. § 22.01(a) (West

2011). The trial court assessed punishment. enhanced by a prior felony conviction, at five years’

imprisonment. On appeal, appellant’s attorney filed a brief in which she concludes the appeal is

wholly frivolous and without merit. The brief meets the requirements ofAnders v. cali/ornia, 386

U.s. 738 (1967). The brief presents a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.

[Panel Op.j 1978). Counsel delivered a copy of the brief to appellant. We advised appellant of his

right to tile a pro se response. but he did not file a pro se response.
       We have reviewed the record and counsel’s brief See B/cc/soc v, Slate, 178 S.W.3d 824, 827

(Tex. Crim. App. 2005) (explaining appellate courts duty in .1nders cases). We agree the appeal

is frivolous and without merit. We find nothing in the record that might arguably support the appeal.

       We affirm the trial court’s judgment.




                                                      CROLYNWlJt
                                                      CHIEF JUSFICE

Do Not Publish
TEX. R. App.   47
Ill 172F.U05
                                tnirt rif ipia1
                       .Fift1! Oitrirt if xas at i[a1ta
                                      JUDGMENT
ERVIN JEFFREY JONES, Appellant                    Appeal from the Criminal District Court of
                                                  Dallas County. Texas. (Tr.Ct.No. F09-
No. 05-1 1-01 172-CR        V.                    73020-1-1).
                                                  Opinion delivered by Chief Justice Wright.
THE STATE OF TEXAS, Appellee                      Justices Bridges and Myers participating.


       Based on the Courts opinion of this date. the judgment of the trial court is AFFIRMED.



Judgment entered October 10. 2012.




                                                  C\ROl.N WRI(jlfl
                                                  (‘I Ill I .J( S I